Citation Nr: 0816434	
Decision Date: 05/19/08    Archive Date: 05/29/08

DOCKET NO.  97-30 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to restoration of a total disability rating based 
on individual unemployability due to service-connected 
disability (TDIU). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 





INTRODUCTION

The veteran served on active duty in the United States Army 
from June 1967 to June 1987. 

In an October 1993 rating decision, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas 
granted the veteran TDIU.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal of a July 1997 RO 
rating decision which terminated the veteran's entitlement to 
TDIU. 

In his October 1997 substantive appeal, the veteran requested 
a personal hearing with a Veterans Law Judge.  In November 
1999, the veteran submitted a statement indicating that he no 
longer wished to attend a hearing.  The hearing request 
accordingly has been withdrawn.  See 38 C.F.R. § 20.702(e) 
(2007).

In October 2003, the Board remanded the case for further 
procedural and evidentiary development.  A supplemental 
statement of the case (SSOC) was issued in December 2007.  
The case is once again before the Board. 


FINDING OF FACT

The veteran failed, without good cause, to report for three 
VA medical examinations which were scheduled to evaluate his 
ability to engage in employment. 


CONCLUSION OF LAW

The claim of entitlement to restoration of a total disability 
rating based on TDIU is denied based on the veteran's failure 
to report for multiple scheduled VA examinations.  38 C.F.R. 
§ 3.655 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to restoration of a total 
disability rating based on TDIU.  In the interest of clarity, 
the Board will first discuss certain preliminary matters.  
The Board will then render a decision. 

Stegall concerns

In October 2003, the Board remanded the case to the VA 
Appeals Management Center (AMC) in order to provide adequate 
notice under the Veterans Claims Assistance Act of 2000 
(VCAA), obtain additional medical records, obtain a record of 
the veteran's work history and provide an additional VA 
medical examination.  

The record reveals that the AMC mailed multiple VCAA notice 
letters to the veteran which requested that he provide a 
record of his work history and medical history.  The letters 
contained copies of VA Form 21-4142 which would allow the VA 
to obtain any private medical records he identified.  To the 
extent that the veteran identified additional medical 
records, those records were obtained by the AMC and have been 
associated with the veteran's claims folder.  

With respect to the Board's request that the veteran be 
afforded a VA medical examination, the record reflects that 
the veteran failed to report to any of the three medical 
examinations the AMC scheduled for him.  His failure to 
report for the scheduled examinations will be discussed in 
more detail below.  

Based on the above, the Board finds that the October 2003 
remand instructions have been complied with to the extent 
possible.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance]. 

The VCAA

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  For reasons expressed immediately below, however, the 
Board finds that resolution of the issue here presented is 
based on the operation of law and that the VCAA is not 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (2001), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that the VCAA has no effect on an appeal where the law, and 
not the underlying facts or development of the facts, is 
dispositive of the matter.  

In this case, as will be discussed further below, VA 
attempted to provide assistance to the veteran, to include 
furnishing a physical examination.  Through no fault of VA 
those efforts were unsuccessful.  Specifically, the RO 
scheduled three separate VA medical examinations in May 2004, 
October 2004 and September 2005 to determine the effect of 
the veteran's service-connected disabilities on his 
employability.  The veteran failed to appear without showing 
good cause.  As a matter of law, the claim is being denied on 
that basis.  See 38 C.F.R. § 3.655 (2007).
Because the veteran's TDIU claim is being denied as a matter 
of law, the VCAA is inapplicable.  See Manning, supra.

The Board additionally observes in passing that VA in fact 
complied with the provisions of the VCAA as to notice.  See 
letters dated October 15, 2004, February 14, 2005 and June 8, 
2006 which specifically informed the veteran of his 
responsibilities and those of VA.  To the extent possible, VA 
also attempted to assist the veteran in the development of 
his claim.  VA's efforts were thwarted by lack of cooperation 
on the part of the veteran.  

The Board further notes that the veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal. As 
noted above in the Introduction, the veteran withdrew his 
request to have a personal hearing in November 1999. 

Pertinent law and regulations

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  A medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim.  38 C.F.R. § 3.159(c)(4) 
(2007).

Additionally, 38 C.F.R. § 3.326 (2007) provides:

(a) Where there is a claim for disability compensation 
or pension but medical evidence accompanying the claim 
is not adequate for rating purposes, a Department of 
Veterans Affairs examination will be authorized.  This 
paragraph applies to original and reopened claims as 
well as claims for increase submitted by a veteran, 
surviving spouse, parent, or child.  Individuals for 
whom an examination has been scheduled are required to 
report for the examination.

(b) Provided that it is otherwise adequate for rating 
purposes, any hospital report, or any examination 
report, from any government or private institution may 
be accepted for rating a claim without further 
examination.  However, monetary benefits to a former 
prisoner of war will not be denied unless the claimant 
has been offered a complete physical examination 
conducted at a Department of Veterans Affairs hospital 
or outpatient clinic.

(c) Provided that it is otherwise adequate for rating 
purposes, a statement from a private physician may be 
accepted for rating a claim without further examination.

The consequences of failing to report for a VA examination 
are outlined in 38 C.F.R. § 3.655.  This section provides:

(a) General.  When entitlement or continued entitlement 
to a benefit cannot be established or confirmed without 
a current VA examination or reexamination and a 
claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this section as 
appropriate.  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc. For 
purposes of this section, the terms "examination" and 
"reexamination" include periods of hospital 
observation when required by VA.

(b) Original or reopened claim, or claim for increase.  
When a claimant fails to report for an examination 
scheduled in conjunction with an original compensation 
claim, the claim shall be rated based on the evidence of 
record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened 
claim for a benefit which was previously disallowed, or 
a claim for increase, the claim shall be denied.

Factual background

As was alluded to above, in October 2003 the Board remanded 
this issue in order to, inter alia, provide an additional VA 
medical examination.  The Board's remand for that purpose was 
required because the most recent medical opinion of record, 
in November 1999, indicated that the veteran was capable of 
light work.  More recent medical evidence did not 
specifically address the matter of unemployability; clinical 
records were unclear as to the severity of the veteran's 
coronary artery disease.  
See the Board's October 20, 2003 remand, pages 3-4.   

In a March 17, 2004, letter, the Colmery-O'Neil VA Medical 
Center (VAMC) informed the veteran that he was scheduled for 
a physical examination on May 28, 2004.  

In a May 2004 letter notifying the veteran that he would be 
scheduled for an examination, the AMC advised the veteran 
that "[i]f you can't keep the appointment, contact the 
medical facility as soon as you receive the appointment 
notice."  The AMC also stated that "[w]hen a claimant, 
without good cause, fails to report for an examination or 
reexamination, the claim shall be rated based on the evidence 
of record."  Examples of good cause such as illness or 
hospitalization of the claimant and death of family member 
were provided.  

The May 2004 letter also stated that [w]ithout an 
examination, we may have to deny your claim, or you might be 
paid less than you otherwise would."  The AMC added that 
"[i]f you wish to be re-scheduled, [the medical facility] 
will do their best to accommodate your schedule.  See the  
May 17, 2004 letter, page 3.

The veteran failed without explanation to report for the May 
28, 2004 examination.  Neither he or his representative have 
since provided any adequate reason or good cause for his 
failure to report for that examination.  

The VAMC scheduled the veteran for another VA examination in 
October 2004.  The veteran failed to report for that 
scheduled examination, again without explanation.  He and his 
representative have not provided any adequate reason or good 
cause for his failure to report for that examination.

The veteran was scheduled for a third medical examination in 
September 2005.  The record reflects that he failed to report 
for this examination, once again without explanation.  He and 
his representative have not provided any adequate reason or 
good cause for his failure to report for that examination.

Analysis

The Board initially observes that a TDIU claim is a claim for 
an increased rating.  See Hurd v. West, 13 Vet. App. 449 
(2000).  Thus, the resolution of this issue is governed by 38 
C.F.R. § 3.655 as it applies to increased rating claims.

As has been discussed in detail above, the veteran failed 
without good cause or explanation to report for three 
examinations which were scheduled by VA pursuant to the 
Board's remand instructions.  As was noted in the Factual 
Background section, the record indicates that the veteran has 
been advised of what was required of him to adjudicate this 
claim, but he has failed to comply.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).  There is of record 
no correspondence or report of contact from the veteran or 
his representative which would explain his failure to report 
for the examinations, even though the RO specifically 
informed  him that he should contact VA if he could report 
for the examination as scheduled.

The Board is mindful of the provision contained at the outset 
of 38 C.F.R. § 3.655: "When entitlement . . . to a benefit 
cannot be established without a current VA examination or 
reexamination . . . ."  In this case, in October 2003 the 
Board determined that a VA examination was necessary.  See 38 
C.F.R. § 3.159(c)(4) (2007).  This remains the Board's 
position.

It is the responsibility of VA to obtain sufficient evidence 
to render an informed decision in a case.  The Court has 
impressed upon VA the seriousness of this responsibility in 
cases too numerous to mention.  See, e.g., Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) [VA's duty to assist 
includes "the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one"].  VA's 
responsibility was both clarified and amplified through the 
enactment of the VCAA.  

In determining that a medical examination was required, the 
Board noted that the  last medical examination to address the 
matter of the veteran's employability was nearly four years 
old and indicated that the veteran was capable of light work.  
The Board noted that the medical evidence indicated that the 
veteran was receiving continuing treatment for his service-
connected coronary artery disease and the current severity of 
the disorder was not clear.  See the October 2003 Board 
remand at pages 3-4.  There has been nothing since added to 
the record which clarifies the matter of the veteran's 
employability. Indeed, the most recent medical evidence of 
record, a December 2007 outpatient noted, remarked that the 
veteran "gives evasive answers".

The responsibility that the evidentiary record be developed 
to its fullest possible is not unilateral; the veteran must 
cooperate in this development, and his failure to cooperate 
may precipitate action adverse to the interests of his 
claims.  The veteran was so notified in the May 17, 2004 
letter.

The Court has held that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the responsibility of veterans 
to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
The Board concludes in light of the veteran's disinclination 
to fully cooperate with the process, that all reasonable 
efforts were made by VA to obtain evidence necessary to 
substantiate the veteran's claim and that any further 
attempts to assist the veteran in developing his claim would 
result in needless delay, and is thus unwarranted.

In this case, the Board determined that the record was 
incomplete and attempted to supplement the record by 
obtaining additional medical evidence.  This supplementation 
of the record was required by the mandate contained in the 
statute and regulation.  See, in particular, 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  

In Hyson v. Brown, 5 Vet. App. 262, 265 (1993), the Court 
pointed out that VA must show that a claimant lacked 
"adequate reason" [see 38 C.F.R. § 3.158(b) (2007)], or 
"good cause" [see 38 C.F.R. § 3.655 (2007)] for failing to 
report for a scheduled examination.  In this case, as 
discussed above, neither the veteran nor his attorney has 
provided an "adequate reason" or "good cause" for the 
veteran's failure to report to be examined when VA so 
requested.

The facts in this case are not in dispute.  The veteran 
failed to report for three VA examinations which were 
necessary to decide his claims and which were scheduled for 
that purpose.  No good cause or adequate reason has been 
demonstrated for his failure to be examined.

To the extent the veteran did not appear for the scheduled 
examinations because notice may have been mailed to the wrong 
address, it is well-established that it is the claimant's 
responsibility to keep VA advised of his whereabouts.  The 
Court has held that VA may rely on the "last known address" 
shown of record, see Thompson v. Brown, 8 Vet. App. 169, 175 
(1995).  The burden is on the appellant to keep VA apprised 
of his or her whereabouts; if he or she does not do so, 
"there is no burden on the part of the VA to turn up heaven 
and earth to find him."  See Hyson v. Brown, 5 Vet. App. 
262, 265 (1993).  The failure of the veteran to appear for 
the scheduled VA examination because he did not keep the VA 
informed of his current whereabouts does not constitute 
"good cause." 

It is clear that VA has done its utmost to develop the 
evidence with respect to the veteran's claims.  Any failure 
to develop these claims rests with the veteran himself.  It 
is the responsibility of veterans to cooperate with VA.  See 
Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  The Board therefore 
concludes that entitlement to a restoration of the veteran's 
TDIU cannot be established or confirmed without a current VA 
examination.

The Board is of course aware of due process concerns that may 
arise in connection with cases, such as this, in which a 
veteran's claim is being denied based on his failure to 
adhere to VA regulations rather than the Board considering 
evidentiary merits of the issues on appeal.  Cf. Swan v. 
Brown, 9 Vet. App. 450 (1996) and cases cited therein.

When the Board addresses in a decision a question that has 
not been addressed by the RO, it must be considered whether 
the claimant has been given adequate notice and opportunity 
to respond and, if not, whether the claimant will be 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  With respect to this case, the Board concludes that 
the veteran has not been prejudiced by the decision herein.  
In this case, as discussed above, the veteran was fully 
apprised by the AMC via the May 17, 2004 letter of the 
consequences of his failure to report for a scheduled VA 
examination.  Thus, any due process concerns have been 
satisfied.

In short, 38 C.F.R. § 3.655 provides that when an examination 
is scheduled in conjunction with a claim for increase or any 
original claim other than an original compensation claim, the 
claim shall be denied.  The claim for a restoration of TDIU 
is therefore denied.  See 38 C.F.R. § 3.655 (2007); see also 
Sabonis v. Brown, 6 Vet. App. 426 (1994) [where the law and 
not the evidence is dispositive, the claim must be denied 
because of a lack of entitlement under the law].


ORDER

The claim of entitlement to restoration of a total disability 
rating based on TDIU is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


